Woods, J.,
delivered the opinion of the court.
Appellant had a contract of carriage of the appellee’s vegetables from Edwards, in this state, to Cincinnati, O. On the freight reaching Meridian, where the goods were to be delivered to the Alabama Great Southern Railroad, called the connecting' line, but really a link in the same system of which the appellant was also a part, it was found to be impossible to forward the freight over that road, by reason of a strike on that one line, which strike only prevented transportation one day. It was-the duty of appellant, in this unforeseen emergency, to communicate with the shipper, if convenient, and take his directions. It was altogether practicable to have notified the shipper in a few minutes, and to have taken his advice, but this the appellant failed to do. It was the duty of appellant, in the absence of orders from the shipper, to have exercised reasonable care to protect the shipper’s interests. This the carrier did not do when it turned these vegetables south, over another line belonging to its system of railway, to New Orleans, and there selling them at 8-|- cents per crate, when it could have forwarded the same by one of two other railways from Meridian to Cincinnati, where the tomatoes would have brought the shipper 67-£ cents per crate.

Affirmed.